Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Lamont Smith appeals the dis-' trict court’s order denying relief on his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. See U.S. Sentencing Guidelines Manual § 4Bl.l(b). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.